DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group II, claims 18-20 in the reply filed on 1/12/2022 is acknowledged.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 18-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11264607. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a separator comprising: a non-conductive, porous material formed into a cylinder and having an open end and an integrally formed closed end disposed distally to the open end; wherein, the separator has a single layer wound twice and having a dry thickness of about 0.205 mm to about 0.245 mm.
Claim Objections
5.	Claim 31 is objected to because of the following informalities: the claim should be dependent off of claim 28 so that it is not a copy of claim 26.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "polymeric fiber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 uses, “polymer fiber”.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

9.	Claims 18, 23-28, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lonsberry (U.S. Patent 6177210) in view of Anglin (U.S. Patent Publication 2010/0119930).
Lonsberry discloses a cup-shaped separator for a cylindrical alkaline electrochemical cell comprising: a sheet (paper) of separator material that is double wrapped and folded at the bottom to form a closed bottom surface, leaving the top open (Col. 3, Lines 3-17, 49-55 and Col. 6, Lines 10-16), as recited in claims 18 and 28 of the present invention.  Lonsberry also discloses that the separator material is a non-conductive, porous material, such as nylon, rayon, cellophane, polyvinyl alcohol, and polypropylene (Col. 3, Lines 55-64), as recited in claims 18, 24-26, 28, 31 and 32 of the present invention.
Lonsberry fails to disclose that the dry thickness of the separator is 0.205 mm to 0.245 mm, or 0.215 to 0.235, and that the separator material can be a mercerized wood pulp.
Anglin discloses a dual layer separator for an alkaline cell comprising: two sheets of material wound into a tubular shape with a closed end at the bottom and an open top, wherein the one sheet of material can be a blend of rayon and polyvinyl alcohol fibers, and have a dry thickness of 0.03-0.12 mm (Paragraphs 0011-0012, 0015).  Thus, two layers would have a thickness of 0.06-0.24 mm, as recited in claims 18, 27 and 28 of the present invention.  Anglin also discloses that the other sheet of the separator can be 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention for the dry thickness of the separator of Lonsberry to be between 0.215 and 0.235 because Anglin teaches that a single sheet of a polymeric fiber separator material for an alkaline cell commonly has a dry thickness of 0.03-0.12 mm, making a double layer 0.06-0.24 mm.  It also would have been obvious to one of ordinary skill in the art to have used a mercerized wood pulp as the separator material of Lonsberry because Anglin teaches that both synthetic polymer fibers and natural wood pulp can be used in a separator of an alkaline cell.
10.	Claims 19-22, 29, 30 and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lonsberry (U.S. Patent 6177210) in view of Anglin (U.S. Patent Publication 2010/0119930) as applied to claims 18, 23-28, 31 and 32 above, and further in view of Christian (U.S. Patent 6991875).
The teachings of Lonsberry and Anglin have been discussed in paragraph 9 above.  Lonsberry and Anglin teach every limitation of claims 20, 30, 36 and 37 of the present invention, as discussed in paragraph 9 above.
Lonsberry and Anglin fail to disclose that the separator material also comprises a surface active agent, such as a ionic surfactant or a non-ionic surfactant.
Christian discloses a separator for an alkaline battery comprising: a layer of cellophane combined with a layer of non-woven material, wherein the non-woven material comprises polyvinyl alcohol, rayon and a trace amount of a surfactant (Col. 6, Lines 24-42), as recited in claims 19, 21, 22, 29 and 33-35 of the present invention.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722